                                                                                           FILED
                                                                                  2020 Jan-13 PM 12:01
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        EASTERN DIVISION
MILTON MINTER,                             )
                                           )
       Petitioner,                         )
                                           )
v.                                         )   Case No.: 1:18-cv-1212-MHH-JHE
                                           )
FCI TALLADEGA WARDEN, et al.,              )
                                           )
       Respondents.                        )

                          MEMORANDUM OPINION
      In his petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241, Mr.

Minter seeks recalculation of his federal sentence based on time spent in federal

presentence custody on a writ of habeas corpus ad prosequendum. Mr. Minter was

held in custody pursuant to the writ from May 26, 2015 through January 23, 2017.

(Doc. 1). The magistrate judge has recommended that the Court deny Mr. Minter’s

habeas petition. (Doc. 9). Mr. Minter objects to the magistrate judge’s report and

recommendation. (Doc. 12).

      A district court “may accept, reject, or modify, in whole or part, the findings

or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C).

When a party objects to a report and recommendation, the district court must “make

a de novo determination of those portions of the report or specified proposed

findings or recommendations to which objection is made.” Id. The Court reviews

for plain error proposed factual findings to which no objection is made, and the Court
reviews propositions of law de novo. Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th

Cir. 1993); see also United States v. Slay, 714 F.2d 1093, 1095 (11th Cir. 1983) (per

curiam), cert. denied, 464 U.S. 1050 (1984) (“The failure to object to the

magistrate’s findings of fact prohibits an attack on appeal of the factual findings

adopted by the district court except on grounds of plain error or manifest injustice.”)

(internal citation omitted); Macort v. Prem, Inc., 208 Fed. Appx. 781, 784 (11th Cir.

2006).

      In his objections, Mr. Minter argues, as he did in his habeas petition, that when

he was borrowed from state custody in Georgia pursuant to a writ of habeas corpus

ad prosequendum, he had a legitimate expectation of parole, and, consequently, a

protected liberty interest in parole that should serve as the basis for federal credit for

the months he served in custody on the writ. Mr. Minter explains that when he was

taken into custody on the writ on May 26, 2015, he was housed at a transitional

center, and he was able to leave the center to spend weekends with his family. (Doc.

1, p. 17; Doc. 12, p. 9). Mr. Minter contends that as of May 2015, he had been living

at the transitional center for approximately four months, and his tentative date for

state parole was November 30, 2015. (Doc. 12, p. 9). He argues that under

Georgia’s parole guidelines, his “Tentative Parole Month” is “the month ‘during

which the offender may expect to be released.’” (Doc. 12, p. 14) (citing Parole




                                            2
Decision Guidelines System P 8-27.01). Thus, he contends he had a legitimate

expectation of parole.

      The law does not support Mr. Minter’s argument. As the magistrate judge

explained, the Eleventh Circuit has held that a state parole system may create a

legitimate expectation of parole. For purposes of a liberty interest analysis, a court’s

evaluation of a parole system turns on the state statutes and regulations that establish

the scope of state officials’ discretion when making parole decisions. Sultenfuss v.

Snow, 35 F.3d 1494, 1499-1503 (11th Cir. 1994). An individual’s subjective

expectation based on his particular status is not part of the liberty interest analysis.

In Sultenfuss, the Eleventh Circuit held that “Georgia’s parole system in its entirety”

does not create a protected liberty interest. 35 F.3d at 1502. The Eleventh Circuit

found that Georgia’s parole system includes a statutory presumption against parole,

and there is no meaningful statutory or regulatory limit on state officials’ discretion

to make parole decisions. 35 F.3d at 1501.

      Mr. Minter contends that the Eleventh Circuit’s reasoning in Sultenfuss is

flawed (Doc. 12, pp. 14-25), but this Court is bound to apply Sultenfuss. Fox v.

Acadia State Bank, 937 F.2d 1566, 1570 (11th Cir. 1991) (“[A] district court in this

circuit is bound by this court’s decisions.”); Springer v. Wal-Mart Assocs.’ Group

Health Plan, 908 F.2d 897, 900 n.1 (11th Cir. 1990) (“[T]he district court is bound




                                           3
by controlling Eleventh Circuit precedent.”) (emphasis in Springer). If Mr. Minter

wishes to challenge that decision, he must do so in the Court of Appeals.

      In addition, as Mr. Minter recognizes, under Georgia’s parole guidelines, the

“Tentative Parole Month” is the month an offender may expect to be released,

“absent new information or other cause to cancel the Board’s tentative release

decision.” (Doc. 12, p. 20). The caveat impacts the expectation. Here, there was

information that likely would have affected the Georgia Parole Board’s release

decision, namely the new federal charge. Thus, even if the liberty interest test were

tied to an individual offender’s subjective expectation, Mr. Minter could not have

reasonably relied on the date in the Parole Board’s tentative release decision after he

learned of the federal charge against him. The Court does not mean to minimize the

expectation that Mr. Minter had prior to the federal charge, and the Court recognizes

that result in this case appears harsh because Mr. Minter seemed to be progressing

well toward parole. See Curtis v. Billingsley, No. 16-CV-2558 (PGG) (JLC), 2017

WL 1103005, at *6 (S.D.N.Y. Mar. 24, 2017) (recognizing that “the application of

18 U.S.C. § 3585(b) produce[d] a seemingly harsh result” where, “[b]efore his

transfer to federal custody,” the petitioner “was not incarcerated in a state prison or

jail, but rather was participating in a residential drug-treatment program” where he

“had only one week remaining in the program”). But the new federal charge made

Mr. Minter’s expectation of a November 2015 parole date speculative.


                                          4
      Because Mr. Minter had no protected liberty interest in his tentative parole

date, his federal presentence custody did not improperly prolong his state sentence

in violation of the Due Process Clause. Therefore, the Court accepts the magistrate

judge’s recommendation and denies Mr. Minter’s petition with prejudice as

untimely. The Court will enter a separate final order.

      DONE this 13th day of January, 2020.


                                    _________________________________
                                    MADELINE HUGHES HAIKALA
                                    UNITED STATES DISTRICT JUDGE




                                         5
